DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finkbeiner (US Pub No 2004/0022611 A1). Finkbeiner discloses: 
Re claim 1, a mobile lifting system (fig. 3) comprising: a plurality of lift columns (11) each adapted to support a portion of a vehicle off the ground (fig. 2); a cable (23) extending between and among the plurality of lift columns, the cable being adapted for transmitting electrical signals to and between the plurality of lift columns to synchronize a lifting operation of the plurality of lift columns (par [0031]); and a plurality of hangers (24) each mounted to one of the lift columns and the cable being frictionally suspended on the hangers and extending between adjacent ones of the plurality of lift columns (fig. 4 shows 23 extending between columns 11) and off the ground (fig. 4 shows 23 is off the ground); wherein each of the plurality of hangers is selectively mounted to one of the lift columns (fig. 1).
Re claims 3, 21, wherein each of the plurality of hangers is mounted proximate to an upper end of one of the lift columns (fig. 2 shows the hanger proximate to the upper end of 11, proximate is being construed as being close or nearby).
Re claims 4, 22, wherein each of the plurality of lift columns further comprises: a bracket (27) on which each of the associated hangers is mounted.
Re claims 5, 23, wherein each hanger further comprises at least one of a pedestal, a cap and a hook (28 is a hook).
Re claims 6, 24, wherein each bracket further comprises a plurality of the hangers (one at 28 and one at 29).
Re claim 7, wherein the cable is suspended off of the ground to and between a first, second, third and fourth lift column of the plurality of lift columns with at least the first and fourth lift columns being positioned on opposite sides of the vehicle (fig. 4-5).
Re claim 8, plurality of hangers (24) each for use on one of a plurality of mobile lift columns (11) adapted to support a portion of a vehicle off the ground, a cable (23) being supported by adjacent ones of the plurality of hangers off the ground (fig. 4) for carrying electrical signals for communication with other mobile lift columns to synchronize a lifting operation of the mobile lift column, each of the plurality of hangers comprising: a mount (interface of 24 with 27) for selectively mounting the hanger to the associated mobile lift column; and a frictionally engaging surface (surface of 28) for receiving the cable and suspending the cable off the ground (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, and 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Berends et al. (US Pat No 6,315,079 B1) or, in the alternative, under 35 U.S.C. 103 as obvious in view of Finkbeiner (US Pub No 2004/0022611 A1). Berends discloses 
Re claim 1, a mobile lifting system (fig. 1) comprising: a plurality of lift columns (2) each adapted to support a portion of a vehicle off the ground (fig. 1); a cable (connecting lines 3) extending between and among the plurality of lift columns, the cable being adapted for transmitting electrical signals to and between the plurality of lift columns to synchronize a lifting operation of the plurality of lift columns (abstract); and a plurality of hangers (fig. 1 shows the hangers at each column where excess lines 3 are being suspended) each mounted to one of the lift columns and the cable being frictionally suspended on the hangers and extending between adjacent ones of the plurality of lift columns (fig. 3 shows 3 extending between columns) and off the ground (this claim recitation is construed as the cable portion being frictionally suspended on the hangers is off the ground and, as such, fig. 1 shows the suspended looped portion of 3 is off the ground; further, it is possible for an operator to loop more of the cable around the hanger to take away the slack and the entire cable is off the ground); wherein each of the plurality of hangers is selectively mounted to one of the lift columns (fig. 1).
Re claims 3, 21, wherein each of the plurality of hangers is mounted proximate to an upper end of one of the lift columns (fig. 1 shows the hanger proximate to the upper end of 2, proximate is being construed as being close or nearby).
Re claims 4, 22, wherein each of the plurality of lift columns further comprises: a bracket (wall panel of 11) on which each of the associated hangers is mounted.
Re claims 5, 23, wherein each hanger further comprises at least one of a pedestal, a cap and a hook (fig. 2 shows the hanger being a hook).
Re claims 6, 24, wherein each bracket further comprises a plurality of the hangers (fig. 2: each horizontal surface forming the hook is able to support the cable thereon, therefore exhibiting a plurality of hangers).
Re claim 8, plurality of hangers (fig. 1 shows the hangers at each column where excess lines 3 are being suspended)  each for use on one of a plurality of mobile lift columns (2) adapted to support a portion of a vehicle off the ground, a cable (3) being supported by adjacent ones of the plurality of hangers off the ground (this claim recitation is construed as the cable portion being frictionally suspended on the hangers is off the ground and, as such, fig. 1 shows the suspended looped portion of 3 is off the ground; further, it is possible for an operator to loop more of the cable around the hanger to take away the slack and the entire cable is off the ground) for carrying electrical signals for communication with other mobile lift columns to synchronize a lifting operation of the mobile lift column (abstract), each of the plurality of hangers comprising: a mount (end surface of the hanger to interface with the wall of 11) for selectively mounting the hanger to the associated mobile lift column; and a frictionally engaging surface (outer surface of the hanger) for receiving the cable and suspending the cable off the ground (fig. 1).
However, in the alternative, where the extension portion of the cable between adjacent columns is to be construed as being off the ground, Finkbeiner teaches:
Re claims 1, 8, a plurality of hangers (24) each mounted to one of the lift columns and the cable (23) being frictionally suspended on the hangers (fig. 2) and extending between adjacent ones of the plurality of lift columns (fig. 4 shows 23 extending between columns 11) and off the ground (fig. 4 shows 23 is off the ground).
Re claim 7, wherein the cable is suspended off of the ground to and between a first, second, third and fourth lift column of the plurality of lift columns with at least the first and fourth lift columns being positioned on opposite sides of the vehicle (fig. 4-5).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to eliminate all ground contact from the cable, as taught by Finkbeiner, to reduce tripping hazard and also to keep the cable clean from dirt/fluid on the work floor. 

Response to Arguments
Applicant's arguments filed 9/14/2022 have been fully considered but they are not persuasive.
On pages 5-7 of the Remarks, Applicant argues the prior arts do not teach the claimed feature of the cable is suspended off the ground. Examiner respectfully disagrees. As written, claims 1 and 8 could be construed in two different ways. The first interpretation is the cable being suspended by the hanger off of the ground while the second interpretation is the cable portion extending between the two columns is off the ground. Finkbeiner meets both of these interpretation as shown in fig. 4 where cable 23 is off the ground at the hangers and at location between two columns. Berends meets the first interpretation shown in fig. 1 where the cable 3 is off the ground at the hangers. It is conceivable that Berends meets the second interpretation when the operator loop more of the cable around the hangers to take away the slack and the entire cable would be off the ground at location between two columns.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Minh Truong/               Primary Examiner, Art Unit 3654